Citation Nr: 9921591	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
Committee on Waivers and Compromises in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension 
benefits in the calculated amount of $3,281.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to November 
1946.  The appellant is his widow.

This appeal came before the Board of Veterans' Appeals (Board) 
from a November 1996 decision from the Department of Veterans 
Affairs (VA) Committee on Waivers and Compromises (CWC) in 
Atlanta, Georgia.  In that decision, the CWC determined that 
there was no fraud, misrepresentation, or bad faith on 
appellant's part in the creation of the overpayment at issue, and 
denied the waiver request based on equity and good conscience.

By means of an August 1998 order, the Board remanded this case 
for further RO action.  The Board noted that the CWC decision, 
and the statement of the case (SOC) (dated December 1997) were 
inconsistent in that the SOC indicated that the claim was denied 
because of bad faith.  The Board requested resolution of this 
inconsistency.  However, it appears that the RO has simply issued 
another (supplemental) SOC (dated February 1999) confirming the 
prior SOC.  The Board specifically notes that the SSOC states 
that there has been no evidence submitted that would alter the 
prior decision rendered by the CWC to deny waiver due to a 
finding of bad faith.  Thus, the supplemental SOC (SSOC) is still 
inconsistent with the November 1996 CWC decision.  The Board also 
notes that the SOC, SSOC, and the CWC decision were signed by the 
CWC chairperson (although the chairperson who signed the CWC 
decision was a different individual than the one who signed the 
SOC and the SSOC).  In short, the basis for the denial of this 
claim is unclear.  Nevertheless, in the interest of judicial 
economy, the Board will not remand this case again.  The Board 
finds that a decision may be rendered without prejudice to the 
appellant, as explained in the body of the decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal have been obtained by the RO.

2.  The appellant was overpaid VA pension benefits in the 
calculated amount of $3,281.00.

3.  The appellant was wholly at fault in the creation of the 
overpayment.

4.  Repayment of the debt would not cause undue hardship to the 
appellant or defeat the purpose for which benefits were intended.

5.  Failure to make restitution would result in unfair gain to 
the appellant.

6.  The appellant did not relinquish a valuable right or incur a 
legal obligation in reliance on VA pension benefits.


CONCLUSION OF LAW


Recovery of the overpayment of VA pension benefits in the 
calculated amount of $3,281.00 would not be against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has presented a 
claim which is plausible.  The Board is satisfied that all 
relevant facts have been properly developed.  There is no 
indication that there are additional pertinent records which have 
not been obtained or requested.  No further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107 (West 1991).

The appellant was awarded section 306 pension benefits in 1978.  
At that time, and on many subsequent occasions, she was advised 
that she was required to report all her income.  The Board notes 
that in 1992 and in 1993, she submitted eligibility verification 
reports (EVR) which noted that her sources of income were from 
Social Security and U.S. Civil Service retirement income, for a 
total monthly income of $819.80 in 1992, and $828.60 in 1993.  In 
1995, the RO discovered that the appellant had received 
additional income during those years which had not been reported.  
The RO took measures to terminate her benefits effective from 
1993, which created the overpayment at issue.

The appellant submitted a financial status report, dated in June 
1996, in which she reported that she received $881.00 in monthly 
income.  Her monthly expenses totaled $1036, and consisted of the 
following:  food - $340.00; utilities/heat - $269; health 
insurance - $60; taxes - $42; property insurance - $25; clothes - 
$300.  She had $10,000 cash in the bank.

The recovery of any payment or the collection of any indebtedness 
(or any interest thereon) may not be waived if, in the 
Secretary's (of VA) opinion, there exists in connection with the 
claim for such waiver, an indication of fraud, misrepresentation, 
or bad faith on the part of the person having an interest in 
obtaining a waiver of such recovery or the collection of such 
indebtedness (or any interest thereon).  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963.

In the absence of fraud, misrepresentation, or bad faith, a 
waiver of recovery of an overpayment of VA pension may be granted 
if recovery would be against equity and good conscience.  Id.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In making 
this determination, consideration is given to such elements as 
(1) the fault of the debtor, (2) balancing the fault of the 
debtor against any fault on the part of VA, (3) undue hardship, 
including whether collection would deprive the debtor of basic 
necessities or defeat the purpose for which benefits were 
intended, (4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
relinquished a valuable right or incurred a legal obligation in 
reliance on the benefit at issue.  38 C.F.R. § 1.965.

As mentioned above in the Introduction section of this decision, 
the agency of original jurisdiction did not clarify the 
inconsistency between the CWC decision and the subsequent 
SOC/SSOC as to the basis for the denial of the waiver request.  
However, since the Board finds that determination of the issue at 
hand should be based on the standards of equity and good 
conscience, rather than bad faith.  Because all applicable laws 
pertaining to the equity and good conscience standard have been 
provided to the appellant, and she has based her arguments on the 
equity and good conscience standard, the Board finds no prejudice 
to her by proceeding with a decision.

The Board first finds that the appellant was wholly at fault in 
the creation of this debt.  She was required to report all her 
income, she was aware of this requirement, and failed to do so, 
thereby creating an overpayment.  In addition, failure to make 
restitution would result in unfair gain in that she would be 
permitted to keep funds to which she was not entitled.  Further, 
the evidence does not indicate that her reliance on any VA 
benefit resulted in relinquishment of a valuable right or 
incurrence of a legal obligation. 

The Board notes that the appellant's financial status report 
indicates that her monthly expenses exceed her monthly income.  
However, the Board does not find that collection would deprive 
her of the basic necessities of life.  The Board notes, in 
particular, that her monthly income would exceed her monthly 
expenses by approximately $150.00, except for the fact that she 
has claimed $300.00 in monthly clothing expenses.  The evidence 
of record does not justify expenditure at this level for basic 
clothing needs; she is not shown to have any special clothing 
needs which would require such high monthly expenses.  Also for 
consideration is the fact that she has $10,000 in the bank.  
While she indicates that she would prefer that this money be 
directed toward her burial expenses, the fact remains that she 
has incurred a debt to the government, and this money is 
available to pay this debt.  There is nothing to suggest that 
payment of this debt from these funds would affect her ability to 
pay for the basic necessities.  

Therefore, the Board concludes that repayment would not cause 
undue hardship in that her income would more than cover her basic 
necessities, and that repayment would not defeat the purpose for 
which the benefit was intended.  Thus, the Board finds that the 
waiver request must be disallowed.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to waiver of recovery of an overpayment of VA pension 
benefits in the calculated amount of $3,281.00 is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

